Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 3/03/2021 has been received and claims 9-12, 15-16, and 18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  in line 2, insert --toluene-- before “target”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 18, it is not clear whether it is “the filter [that] is configured to reduce the concentration…” as set forth this claim or “the irradiation of the photocatalyst [that] is configured to reduce” the concentration as set forth in claim 1. It is further unclear what additional structural feature the claim limitation is attempting to further limit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20040262217) in view of Milligan (5273565).
As to Claims 9 and 18, Mori (‘217) discloses a photocatalytic oxidation system (see Figure 5), comprising:
a filter (1; 1’) configured to photocatalytically oxidize target compounds in an air stream (see p. 1 [0015]-[0017], p. 2 [0025], p. 5 [0066] – lines 6-9), the filter (1; 1’) comprising:
a support medium (2, 3; 2’; 3’) comprising loosely-packed fibers (3; 3’) (see Figure 4, p. 1 [0015], [0017]-[0018], and [0019] – line 4, p. 2 [0020]-[0021], p. 3 [0040]-[0041] and [0043]-[0044], p. 3 [0051] to p. 4 [0060]), and 
a photocatalyst supported by the support medium (see p. 1 [0016], p. 2 [0025], p. 3 [0047]-[0049], p. 5 [0066] – lines 5-6); 
wherein the filter (1; 1’) is capable of reducing a concentration of target compounds in the air stream at a rate of approximately 0.05 ppm/minute, or approximately 0.24 ppm/minute; and
an ultraviolet light source (6) configured to irradiate the photocatalyst with ultraviolet light (see p. 5 [0066] – lines 3-9), 
wherein the irradiation of the photocatalyst is configured to photocatalytically oxidize target compounds in an air stream flowing through the filter (see p. 1 [0015]-[0017], p. 2 [0025], p. 5 [0066] – lines 6-9), and to reduce/capable of reducing a concentration of toluene target compounds in the air stream at a rate of at least 0.05 ppm/minute and by approximately 85% after approximately 90 minutes and the rate at which the filter (1; 1’) is configured to reduce the concentration of toluene target compounds in the air stream is capable of being approximately 0.24 ppm/minute (i.e. reduction/removal of toluene is 100% and 98.7% - see p. 6, left hand column, Table 1 and [0095]-[0098]).
Mori (‘217) does not appear to specifically teach that the support medium has an air permeability of at least approximately 247 CFM/ft2.
It was known in the art before the effective filing date of the claimed invention to provide a filter with an air permeability of at least approximately 247 CFM/ft2. Milligan (‘565) discloses a filter comprising a support structure in the form of a fibrous matte (16) (see Figures 1-2, Col. 2 lines 35-39) comprising loosely-packed fibers (see Col. 1 lines 64-65, Col. 3 lines 16-20, Col. 4 lines 48-62, Col. 5 lines 26-27), wherein the filter has an air permeability of at least approximately 247 CFM/ft2 (see Col. 6 lines 18-19, row (e) - particularly under columns preferred/most preferred range), in order to provide a filter useful in filtration of gases such as air and for use with absorbents (see Col. 1 lines 6-9, 31-33, and 49-51) that provides high filtration efficiencies at good air permeabilities (see Col. 2 lines 3-5). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a filter having an air permeability at least approximately 247 CFM/ft2 in the filter of Mori as a known air permeability for a gas filter in order to provide a filter that exhibit high filtration efficiency at reasonable air permeability as shown by Milligan.
As to Claim 10, Mori (‘217) discloses that the support medium (3, 3’) is a fibrous matte (3; 3’; 3”) (see Figures 1b-5, p. 3 [0040]-[0041]).
As to Claim 11, Mori (‘217) discloses that the photocatalyst is titanium dioxide (see p. 3 [0048] – line 3). 
As to Claim 15, Mori (‘217) discloses that the support medium (2; 2’) is pleated (see Figures 1a and 2a-3).
As to Claim 16, Mori (‘217) discloses that the support medium (3, 3’) comprises fiberglass (see p. 3 [0044] – lines 2-3).
	Thus, Claims 9-11, 15-16, and 18 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Mori (‘217) and Milligan (‘565).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20040262217) in view of Milligan (5273565) as applied to claims 1 and 9 above and further in view of Berman (5766455).
Mori (‘217) and Milligan (‘565) are relied upon for disclosure described in the rejection of claim 9 under 35 U.S.C. 103.
Neither Mori (‘217) nor Milligan (‘565) appears to specifically teach that the photocatalyst is metalized with a noble metal.
It was known in the art before the effective filing date of the claimed invention to provide a photocatalyst that is metalized with a noble metal in a photocatalytic filter. Berman (‘455) discloses a photocatalytic oxidation system comprising:
a filter (see Figures 2-3) configured to photocatalytically oxidize target compounds in an air stream (see Col. 6 lines 15-24), the filter comprising: 
a pleated support medium (102, 110, 112; 210A-210F; see Figures 2-3 and Col. 5 lines 33-34 and 41-43) comprising glass fibers (see Col. 9 lines 45-46), 
a photocatalyst in the form of titanium dioxide (see Col. 4 lines 18-19, Col. 6 lines 51-54) that is metallized with a noble metal (see Col. 3 line 66 to Col. 4 line 11, Col. 5 lines 59-65, Col. 6 lines 56-59) supported by the pleated support medium (110, 112; 210A-210F) (see Col. 5 lines 3-8 and 59-65),  
wherein the filter (see Figures 2-3) is capable of reducing a concentration of target compounds in the air stream at a rate of approximately 0.05 ppm/minute, or approximately 0.24 ppm/minute; and
an ultraviolet light source (116; 216A, 216B, 216C – see Col. 6 lines 40-50) configured to irradiate the photocatalyst with ultraviolet light (see Col. 6 lines 15-38), 
wherein the irradiation of the photocatalyst is configured to photocatalytically oxidize target compounds in an air stream flowing through the filter (see Col. 6 lines 15-39),
in order to enhance process efficiency and prevent deterioration of the photocatalyst (see Col. 3 line 66 to Col. 4 line 1). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst that is metalized with a noble metal in the filter of Mori as modified by Milligan in order to enhance process efficiency and prevent deterioration of the photocatalyst as shown by Berman.
	Thus, Claim 12 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Mori (‘217), Milligan (‘565), and Berman (‘455).

In the event that the prior art of Mori is determined to inadequately disclose the limitation of claim 16, the following rejection will apply.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (20040262217) in view of Milligan (5273565) as applied to claims 1 and 9 above and further in view of Goswami (5933702).
Mori (‘217) and Milligan (‘565) are relied upon for disclosure described in the rejection of claim 9 under 35 U.S.C. 103.
Neither Mori (‘217) nor Milligan (‘565) appears to specifically teach that the support medium is comprised of fiberglass.
It was known in the art before the effective filing date of the claimed invention to provide a filter support medium comprised of fiberglass. Goswami (‘702) discloses a photocatalytic oxidation system (21, 22) (see Figures 2, 4, and 6) comprising a filter comprising a support medium (28, 29) comprising fiberglass and a photocatalyst such as titanium dioxide supported on the support medium (see Col.12 lines 8-9 and 53-67); and an ultraviolet light source (24) (see Col.12 lines 7-8 and 12-17) configured to irradiate the photocatalyst with ultraviolet light (see Figures 4-6, Col.8 lines 51-55, Col.13 lines 1-15, 18-19, and 28-30, Example 2 - Col.14 lines 50-64), as a known filter material in order to allow deposition and adherence of photocatalyst (see Col.6 line 58 to Col. 7 line 4) and to trap and oxidize contaminants in an air stream flowing through the filter (see Col.2 lines 64-67, Col.3 line 56 to Col.4 line 3, Col.4 lines 35-55, Col.8 lines 44-50). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide fiberglass in a support medium of the filter of Mori as modified by Milligan as a known alternate support medium material in order to deposition/adhesion of photocatalyst so as to disinfect air of microorganisms as shown by Goswami.
	Thus, Claim 16 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Mori (‘217), Milligan (‘565), and Goswami ('702).

Response to Arguments
Applicant's arguments filed 3/03/2021 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument in the second full paragraph on p. 5 of Remarks, examiner disagrees and examiner indicates that the claim limitation specifies that it is “the irradiation of the photocatalyst [that] is configured…to reduce a concentration of toluene target compounds in the air stream” rather than a capability/function of a certain structure such as the filter or the ultraviolet light source and thus this limitation appears to be a result of an intended use of the claimed system. Examiner points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In addition, examiner further points out that the result provided in Table 1 of Mori demonstrates removal efficacy for toluene by the disclosed system where Mori teaches that irradiation of the photocatalyst in the filter by the ultraviolet light source is able to capture toluene in an air stream and remove all (or approximately all, depending on the duration of contaminated air supply to the filter) of the toluene trapped by the filter at various time points (i.e. at 5 minutes, 15 minutes, 30 minutes, etc.) during exposure to contaminated air supply and examiner further indicates that even after a second air supply duration of 90 minutes or greater the system of Mori continues to be able to remove approximately all (i.e. 98.7% of all) toluene entrapped by the filter. Examiner points out that this ability, as illustrated through the test/experimental results listed in Table 1, demonstrates the capability of Mori’s system to provide the type of performance/capability required in the claim limitation “to reduce a concentration of toluene target compounds in the air stream” at a desired rate such as “at a rate of at least 0.05 ppm/minute and by approximately 85% after approximately 90 minutes” during use. Examiner also indicates that the claimed rate and extent of reduction of toluene appears to depend on one or more operating parameters or characteristics of the ultraviolet light source as well as one or more properties of the photocatalyst/filter, which appear to be capable of being provided by filter and/or ultraviolet light source of Mori’s system.  
As to applicant’s argument in first full paragraph on p. 6 of Remarks with respect to Milligan, examiner points out that this is an argument against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799